NUMBER 13-18-00576-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

     IN THE INTEREST OF S.S.R., E.L.R. JR., AND Z.N.R., CHILDREN


                         On appeal from the 25th District Court
                              of Lavaca County, Texas.



                             MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Longoria

        Appellants C.A.F. (“Mother”) and E.L.R. Sr. (“Father”) appeal the termination of

their parental rights to S.S.R, E.L.R. Jr., and Z.N.R., minors. 1 By three issues, Mother

and Father claim that: (1) the referring trial court erred by denying their request for de

novo review of the associate judge’s report; (2) the evidence is legally and factually

insufficient to support termination under family code section 161.001(b)(1); and (3) the


        1To protect the identity of the children, we refer to the children and their parents using aliases. See
TEX. R. APP. P. 9.8(b).
evidence is legally and factually insufficient to support the trial court’s finding that it is in

the best interests of the children to terminate the parent-child relationship. See TEX. FAM.

CODE ANN. §§ 161.001(b)(1), (2), 201.015 (West, Westlaw through 2017 1st C.S.). We

reverse and remand for a de novo hearing.

                                        I. BACKGROUND

       On February 24, 2017, the Texas Department of Family and Protective Services

(“the Department”) filed its original petition for protection of S.S.R, E.L.R. Jr., and Z.N.R.,

for conservatorship, and for termination of the parent-child relationship between Mother

and Father and the children.         The petition alleged numerous statutory violations

supporting termination.

       On August 14, 2018, September 5, 2018, and September 17, 2018, a bench trial

was held before an associate judge concerning the termination of Mother’s and Father’s

parental rights. On September 28, 2018, Mother and Father were e-mailed the associate

judge’s report. See id. § 201.011 (West, Westlaw through 2017 1st C.S.) (“The associate

judge’s   report   may    contain    the   associate    judge’s   findings,   conclusions,    or

recommendations and may be in the form of a proposed order.”). In its report to the

referring court, the associate judge found that Mother’s and Father’s parental rights

should be terminated under family code section161.001(b)(1)(D), (E), and (O). See id.

§§ 161.001(b)(1)(D), (E), and (O). The associate judge also found that termination was

in the best interests of the children. See id. §§ 161.001(b)(2).

       On October 3, 2018, both Mother and Father filed a request for a de novo hearing

of the associate judge’s report. They each requested a de novo hearing on “all issues of

fact and findings of law” related to: (1) termination of their parent-child relationship; (2)

                                               2
the associate judge’s finding that termination would be in the children’s best interests;

and (3) the associate judge’s naming of the Department as the permanent managing

conservator of the children. On October 9, 2018, the associate judge signed the formal

order of termination. On October 10, 2018, the district judge of the referring court denied

Mother’s and Father’s request for a de novo hearing, finding that the parents “failed to

specify the issues that would be presented to the referring court as required by [Texas

Family Code] Sec. 201.015(b).” See id. § 201.015(b). This appeal ensued.

                       II. DE NOVO HEARING IN TERMINATION CASES

       In their first issue, Mother and Father argue that the trial court reversibly erred by

denying their motion for de novo review of the associate judge’s statutory and best interest

findings. The State has filed an appellate brief and concedes that the case should be

reversed and remanded for a de novo trial before the district court.

A. Standard of Review and Applicable Law

       Section 201.015 of the Texas Family Code states:

       a) A party may request a de novo hearing before the referring court by filing
          with the clerk of the referring court a written request not later than the
          third working day after the date the party receives notice of:

              1) the substance of the associate judge's report as provided
                 by Section 201.011; or

              2) the rendering of the temporary order, if the request concerns a
                 temporary order rendered by an associate judge under Section
                 201.007(a)(14)(C).

       b) A request for a de novo hearing under this section must specify the
          issues that will be presented to the referring court.

       c) In the de novo hearing before the referring court, the parties may present
          witnesses on the issues specified in the request for hearing. The
          referring court may also consider the record from the hearing before the
          associate judge, including the charge to and verdict returned by a jury.
                                             3
       d) Notice of a request for a de novo hearing before the referring court shall
          be given to the opposing attorney under Rule 21a, Texas Rules of Civil
          Procedure.

       e) If a request for a de novo hearing before the referring court is filed by a
          party, any other party may file a request for a de novo hearing before
          the referring court not later than the third working day after the date the
          initial request was filed.

       f) The referring court, after notice to the parties, shall hold a de novo
          hearing not later than the 30th day after the date on which the initial
          request for a de novo hearing was filed with the clerk of the referring
          court.

See id. § 201.015.

       A party who timely appeals the associate judge’s report is entitled to a de novo

hearing before the referring court. See In re A.M., 418 S.W.3d 830, 835 (Tex. App.—

Dallas 2013, no pet.); Harrell v. Harrell, 986 S.W.2d 629, 630–31 (Tex. App.—El Paso

1998, no pet.) (citing State ex rel. Latty v. Owens, 907 S.W.2d 484 (Tex. 1995)); see also

In Interest of A.A.T., No. 13-16-00269-CV, 2016 WL 8188946, at *2 (Tex. App.—Corpus

Christi Aug. 25, 2016, no pet.) (mem. op.).

B. Discussion

       The record in this case shows that Mother and Father timely filed an appeal of the

associate judge’s report and that they each unambiguously requested a de novo hearing

on “[a]ll issues of fact and findings of law related to” the termination of their parental rights

and the associate judge’s finding that termination was in the children’s best interests.

Mother and Father requested a de novo hearing on October 3, 2018, which was within

three working days of receiving notice of the substance of the associate judge’s report.

See TEX. FAM. CODE ANN. § 201.015(a). Their request clearly specified which findings

and conclusions of the associate judge that Mother and Father objected to. See id.
                                               4
§ 201.015(b). Therefore, Mother and Father argue that they were entitled to a de novo

hearing before the referring court. We agree.

        Once Mother and Father timely filed their request to the referring court for a de

novo hearing on the associate judge’s report, “[they] completed the prerequisites

necessary to entitle [them] to have a de novo hearing.” Harrell, 986 S.W.2d at 631; see

In re A.M., 418 S.W.3d at 835; see also In Interest of A.A.T., 2016 WL 8188946, at *2.

Mother and Father were entitled to a de novo hearing before the referring court on all

issues of fact and findings of law related to the termination of their parental rights,

including the statutory findings under section 161.001(b)(1) and the finding that

termination was in the best interest of the children. We sustain Mother’s and Father’s first

issue. Because we sustain their first issue, we need not address their second and third

issues challenging the factual and legal sufficiency of the evidence. See TEX. R. APP. P.

47.1.

                                     III. CONCLUSION

        We reverse the order terminating Mother’s and Father’s parental rights and

remand this case for further proceedings consistent with this memorandum opinion.



                                                               NORA L. LONGORIA
                                                               Justice


Delivered and filed the
21st day of March, 2019.




                                             5